IN THE SUPREME COURT OF THE STATE OF DELAWARE

DONALD COLLINS,1                                  §
                                                  §    No. 135, 2020
        Respondent Below,                         §
        Appellant,                                §    Court Below—Family Court
                                                  §    of the State of Delaware
        v.                                        §
                                                  §    File No. CS19-02586
AUDREY COLLINS,                                   §    Petition No. 19-28307
                                                  §
        Petitioner Below,                         §
        Appellee.                                 §

                                Submitted: October 16, 2020
                                Decided: December 11, 2020

Before VALIHURA, VAUGHN, and TRAYNOR, Justices.

                                            ORDER

         Upon consideration of the parties’ briefs and the record below, it appears to

the Court that:

         (1)    The respondent below-appellant, Donald Collins (“the Husband”), filed

this appeal from the Family Court’s March 10, 2020 order accepting the

Commissioner’s November 8, 2019 order granting the petition for a protection from

abuse (“PFA”) order filed by the petitioner below-appellee. We find no error or

abuse of discretion in the Family Court’s decision. Accordingly, we affirm the

Family Court’s judgment.



1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
      (2)   On October 17, 2019, the Wife filed a petition for a PFA order with an

affidavit for an emergency ex parte order. The Wife alleged that the Husband had

physically injured her in a May 2019 incident involving one of her dogs and engaged

in alarming conduct from July through October 2019 that caused her fear and

emotional distress. A Family Court Commissioner granted the Wife’s motion for an

emergency ex parte order.

      (3)   On November 7, 2019, a Family Court Commissioner held a hearing

on the Wife’s petition.     The Wife, the Husband, the Husband’s brother, the

Husband’s father, the Husband’s stepmother, and the Husband’s ex-girlfriend

testified at the hearing. On November 8, 2019, the Commissioner issued a written

order finding that the Husband did not commit an act of domestic violence in May

2019, but had committed acts of domestic violence between July 2019 and October

2019. The PFA order restrained the Husband from committing acts of domestic

violence, required the Husband to stay 100 yards away from the Wife, prohibited the

Husband from contacting the Wife, and granted the Wife temporary custody of the

parties’ child. The Commissioner granted the Husband visitation with the child

every other weekend.

      (4)   On December 3, 2019, the Husband filed objections to the

Commissioner’s order. The Wife responded to the objections. In an order dated




                                        2
March 10, 2020, the Family Court affirmed the Commissioner’s order. This appeal

followed.

       (5)    When a party files a timely request for review of a Commissioner’s

order, a Family Court judge must make “a de novo determination of those portions

of the Commissioner's order to which objection is made.”2 A Family Court judge

“may accept, reject or modify in whole or in part the order of the Commissioner.”3

This Court’s review of a Family Court order, including the Family Court’s review

of a Commissioner’s order, extends to a review of the facts and the law, as well as

to the inferences and deductions made by the judge.4 We review issues of law de

novo.5 If the Family Court has correctly applied the law, our standard of review is

abuse of discretion.6

       (6)    To obtain a PFA order, the petitioner must establish by a preponderance

of the evidence that the respondent has committed an act of domestic violence.7 A

person commits domestic violence against a spouse if the person “[e]ngag[es] in a




2
  10 Del. C. § 915(d)(1).
3
  Id.
4
  Kraft v. Mason, 2010 WL 5341918, at *2 (Del. Dec. 20, 2010) (citing Solis v. Tea, 468 A.2d
1276, 1279 (Del.1983)).
5
  In re Heller, 669 A.2d 25, 29 (Del. 1995).
6
  Jones v. Lang, 591 A.2d 185, 187 (Del. 1991).
7
  10 Del. C. § 1043(e).
                                             3
course of alarming or distressing conduct in a manner which is likely to cause fear

or emotional distress or to provoke a violent or disorderly response.”8

          (7)    On appeal, the Husband argues that the Family Court did not conduct a

de novo review, but simply repeated the Commissioner’s findings, which were not

supported by the record. He contends that the Family Court and the Commissioner

ignored the Wife’s role in the parties’ arguments and false or inconsistent testimony.

He also contends that the Family Court could not have considered the Husband’s

recording of the Wife yelling at him. These claims are without merit.

          (8)    Contrary to the Husband’s contentions, the Family Court did not simply

repeat the findings in the Commissioner’s two-page order. The Family Court’s

almost thirty-page order included a nineteen-page summary of the parties’ testimony

at the November 7, 2019 hearing. This summary included testimony supporting the

Husband’s position, but also testimony supporting the Wife’s petition, including the

Husband’s admission that he told the Wife to put one of his guns in her mouth and

kill herself and the Wife’s description of an incident in which she feared for her

safety after the Husband yelled and charged at her while she was holding their child.

De novo review does not mean that the Family Court was obligated to accept the

Husband’s one-sided version of events.



8
    10 Del. C. § 1041(1)(d), 2(a).

                                             4
       (9)    The Husband’s claim that the Commissioner and Family Court ignored

the Wife’s role in the parties’ fights is also incorrect. The Commissioner found that

the Wife had instigated and engaged in some of the underlying disputes, but that the

Husband’s reactions were disproportionate to any provocation. The Family Court

reviewed these findings, and accepted the Commissioner’s conclusion. On the

record before us, we find no abuse of discretion by the Family Court in accepting

the Commissioner’s factual findings and according weight to the Commissioner’s

assessment of the witness’ credibility.9

       (10) As to the Husband’s recording of the Wife yelling at him, the hearing

transcript reflects that there was a CD of the recording, but the Husband played the

recording from his cell phone instead because the sound was clearer. The transcript

does not include the content of the cell phone recording. The Husband argues that

this means the Family Court could not have reviewed his recording of the Wife

screaming at him. He is mistaken.

       (11) The Family Court decision reflects that the judge listened to the CD of

the recording. This Court has also listened to the CD. Although the sound quality

of the CD recording is mediocre, it is consistent with the Commissioner’s description


9
 See, e.g., Simmons v. Henry, 2013 WL 1457008, at *2 (Del. Apr. 9, 2013) (concluding that the
Family Court acted within its discretion in accepting the Commissioner’s factual findings and
negative assessment of one parent’s credibility); Adams-Hall v. Adams, 2010 WL 3733922, at *2
(Del. Sept. 27, 2010) (holding there was no abuse of discretion by the Family Court in according
weight to the Commissioner’s credibility findings).

                                               5
of a confrontation in which the Wife yelled at the Husband while he remained calm.

As the Commissioner also noted, the recording ends when the Husband started to

raise his voice. The CD recording supports the Commissioner’s finding that the

Husband selectively chose what to record and stopped recording when he started to

lose his temper.

          (12) Having carefully considered the parties’ submissions on appeal and the

Family Court record, we conclude that the Family Court did not err in affirming the

Commissioner’s order. The Wife established by a preponderance of the evidence

that the Husband had “[e]ngag[ed] in a course of alarming or distressing conduct in

a manner…likely to cause fear or emotional distress or to provoke a violent or

disorderly response.”10

          NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is AFFIRMED.

                                         BY THE COURT:

                                         /s/ James T. Vaughn, Jr.
                                               Justice




10
     10 Del. C. § 1041(1)(d), 2(a).

                                           6